DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under § 103 as being obvious over US Pat. No. 4,058,217 to Vaughan et al. (Vaughan) in view of US Pub. No. 2017/0057664 to Soudbakhsh (Soudbakhsh).  In regards to claim 1, Vaughan discloses a method of sorting baggage at an airport, the method comprising: 
transporting the baggage by a conveyor system (see 
acquiring see 3:56 to 4:6 for reading indicia indicative of a serial number on a label attached to a piece of baggage), the label including a machine-readable identification code designed to correspond to a set of items of data from a baggage first database compiled as the baggage is being checked in (see col. 5, ll. 55-60 for tagging baggage at airline check-in counters); 
attempting to identify the piece of baggage by reading said identification code (see 8:1-15 for reading indicia indicative of serial numbers on labels); and 
based on said image, automatically recognizing a flight corresponding to said piece of baggage so as to control said conveyor system and so as to direct said piece of baggage at the airport (see 8:1-15 for using identified serial number as a key to retrieve additional data associated with the serial number, such data including flight information); 

retrieving textual information that is printed on the label from said digital image (see 4:54-68 for retrieving such printed data on labels during manual sorting operations when the system is unable sort a given piece of baggage automatically); 
comparing said textual information with data that is recorded in a local second database at the airport before the label for identifying said piece of baggage is printed (see 8:1-15 and 4:54-68 for comparing printed data on label with sorting data on the particular piece of baggage compiled by the computer system), said second database being distinct from said baggage first database, the data from the second see 4:54-68 recording routing data for each piece of baggage, the data including airline, destination and flight numbers of all flights to be taken by the bag); and 
in response to a match being detected, automatically transmitting data representative of a flight number corresponding to the piece of baggage to the conveyor system (see 8:1-15; 4:54-68 for transferring such routing data from check-in counters to the computer system and conveyor belts).
Although Vaughan does not explicitly disclose using a camera to acquire a digital image of baggage labels, such a feature is found in the prior art.  In fact, Soudbakhsh teaches a robotic handling method capable of acquiring at least one digital image of a label that is attached to a piece of baggage and that was printed out to identify said piece of baggage unambiguously. See ¶ [0032] (capturing visual info on baggage labels and translating the image into digital information to transmit and to store them into the control room database).
Thus, it would have been obvious to modify sensing apparatus of Vaughan with the imaging device of Soudbakhsh in order to facilitate the sorting process by automatically capturing digital images of baggage being sorted.

In regards to claim 2, Soudbakhsh further discloses that automatically recognizing the flight includes: detecting and identifying a line of the largest characters present on the label; isolating a region of the label that includes said line; detecting another line of characters situated within that region; and applying an optical character See ¶ [0032] (capturing digital images of baggage labels for identifying serial numbers and other unique identifiers).

In regards to claim 3, Vaughan further discloses that the method further comprises comparing the textual information retrieved from the digital image with the data from said set of items of data from the baggage first database so as to detect a match or a non-match between said textual information and said items of data. See 4:54-67 and 8:1-15 (comparing the printed data on labels with information stored in a baggage database during manual sorting operations so as to identify the bag and retrieve its stored routing information).

In regards to claim 4, Vaughan further discloses that in the event a non-match is detected, the method further comprises transmitting data representative of non-read information to the automatic sorting unit so as to control the conveyor unit. See 4:54-67 and 8:1-15 (transferring data on a piece of baggage identified during a manual sorting operation to the automated sorter for a second sorting pass).

In regards to claim 5, Vaughan further discloses that the method further comprises a detection step for detecting failure to decipher said machine-readable identification code during the attempt to identify the baggage by reading said identification code, and in that, in response to such detection, the textual information retrieved from the digital images is used by the conveyor system for sorting the baggage. See 4:54-67 and 8:1-15 (recognizing an inability to automatically read or determine the identity of a piece of baggage and therefore route such baggage to a manual sorting station for identification using the printed data on the baggage label).

In regards to claim 6, Vaughan further discloses that the method further comprises a detection step for detecting failure to associate said identification code as deciphered with the set of items of data from the baggage first database in the event of absence of corresponding data in said first database, and in that, in response to such detection, the textual information retrieved from the digital images is used by the conveyor system to sort the baggage. See 4:54-67 and 8:1-15 (recognizing an inability to automatically read or determine the identity of a piece of baggage and therefore route such baggage to a manual sorting station for identification using the printed data on the baggage label).

In regards to claim 7, Vaughan further discloses that the method further comprises a detection step for detecting failure to associate said identification code as deciphered with the set of items of data from the baggage first database in the event it is impossible to connect to said first database, and in that, in response to such detection, the textual information retrieved from the digital images is used by the conveyor system to sort the baggage. See 4:54-67 and 8:1-15 (recognizing an inability to automatically read or determine the identity of a piece of baggage and therefore route such baggage to a manual sorting station for identification using the printed data on the baggage label).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655